Title: To James Madison from Thomas FitzSimons, 10 August 1804
From: FitzSimons, Thomas
To: Madison, James



SirPhilada. 10. August 1804
I am requested by a Number of the Merchants of this City to represent to you the extream dissatisfaction that generally prevails on account of the delay that has taken place in the settlement of their Claims in france: And their serious apprehensions that finally the sum allotted for their satisfaction will be absorbed by a few who from personal Interest or attendance there will obtain preference to the exclusion of others equally well intitled. It is not known as Yet that one of the claims from hence has been finally Liquida[ted] And by letters lately received by some of the partys it appears that objections are made which if adhered to will exclude a no. who come fairly within the terms of the convention & if in the progress of the business—objections as illfounded are admitted the Great Mass of Claims must be rejected.
Among the Claimants are a no. whose property was seized at Leghorn in the Year 1796. The Proofs of the property & its value were long since Lodged in the office of the Secy of the treasury and have been forwarded to the Public Agent at Paris Mr Skipwith he has lately informed some of the claimants that he has little prospect of being able to maintain their Claims because the french Councill of Liquidation will require official evidence of the property haveing been Acknowledged at the time of Seizure by the General or Commissary to be American.
An Evidence so repugnant to reason that it is Impossible to obtain it the Commissarys Seized it as British—otherwise there could be no pretence for the Seizure—the American Claimants are ready to prove that the property was theirs—sent to a Neutral Country for their acct but the Improba[bi]lity of their obtaining proof at this time that the persons who seized it Knew or admitted it to be such is so great as to shew the unreasonableness of the Condition—this is Mentioned as one only of a no. of objections that have been Suggested And in fact the prevailing oppinion is that it is intended either to reject so great a proportion of the Claims as to leave a Sum sufficient for the more favored part of the Claimant or to Induce people to sell their Claims for a very small Sum by Suggesting the Little probability of recovery—how well either the one or other is founded I by no means undertake to vouch for but that those are the prevalant oppinions here is most Certain. You will Judge Sir Whether any or what Weight they ought to have or Whether any other measures than those in operation ought to be resorted to for the Satisfaction of the Partys.
There is another subject which I must take the Liberty to mention—because: It is evident the attention of Government must soon be called to it—I mean the state of our trade with the ports of St Domingo in Possession of the Blacks.

It is now Carryd on to a great extent in Vessells strongly Armed for the purpose of resisting the french Cruizers by whome several of the unarmed Vessells have been Captured—many of the former without Commissions—we have Just reced advice here that 2 Armed Vessells belonging to New York have been taken (After a Considerable resistance) and Carryd into Guadaloupe—where the Crews are put into Close Confinement, from Whence it is feared they will not be released without the intervention of Government.
The Importance of this trade to the US. and the Probable Consequences likely to take place from the Present mode of Carrying it on renders the subject an Interesting one and as such I have no doubt it will receive the attention of Government—there is another Connected with it that appears more susceptible of remedy—a Great proportion of the Vessells under french Colors—are without Commissions and take or plunder Indiscriminately American Vessells Whereever bound—several actually Going to or Comeing from Jama. have been Captured.
These Vessells take the Captured ones to some of the Small ports in Cuba or Porto rico—where they find means to dispose of them without Condemnation—& this practice is become so Common that Insure on American Vessells to or from Jamaica is as high as on British.
How far it is proper for Government to interfere or by what means—a remedy could be applyd in any of these Cases will be Considered—there has not Yet appeared any prohibition from the french Government from tradeing with the Blacks except one from some of the Generals while they held some of the ports. If any Arrangement could be made with the Government of france to admit of an Intercourse General or Limitted the advantages to the US. would be highly Important for in fact—the trade to that Island would in that Case be Equal to all our other West India trade.
The attention which my Communications (on Subjects like the present) has heretofor rec[e]ived from you & a wish to be usefull to my fellow Citizens Induces me to give you the trouble of the present: I am myself a Considerable Claimant for french Spoliations & of Course Particularly interested in that business. I am with respect Sir Yr Mo hble servt
Thos FitzSimons
